Citation Nr: 1002638	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right shoulder 
osteoarthritis, status post rotator cuff repair, to include 
as secondary to service-connected osteoarthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
September 1966 and from July 17, 1971, to August 1, 1971, 
with intervening periods of active duty for training and 
inactive duty training with the United States Marine Corps 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Boston RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

In December 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran did not exhibit a right shoulder disability in 
service; the Veteran did not exhibit arthritis of the right 
shoulder within one year of separation from service; such 
disability is not etiologically related to any injury or 
disease during the Veteran's active service; and such 
disability is not causally related to or aggravated by any 
service-connected disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, may not be presumed to have been caused or 
aggravated by active service, and was not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in August 2005 
and January 2009 in which the RO advised the appellant of the 
evidence needed to substantiate his service connection claim 
on both direct and secondary bases.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  An October 2006 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the October 2006 and January 2009 
letters were not issued prior to the initial adjudication of 
the Veteran's claim in June 2006.  His claim, however, was 
readjudicated following the October 2006 letter in a December 
2006 statement of the case and was readjudicated following 
the January 2009 letter in a September 2009 supplemental 
statement of the case.  Thus, any deficiencies in the content 
or timeliness of these notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and private 
medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA joints 
examinations in June 2006 and April 2009.  The Board finds 
that these examination reports are adequate for the purpose 
of determining the service connection claim decided herein.  
These reports reflect that the examiners reviewed the claims 
folders, including the Veteran's service treatment records 
and post-service medical records.  During the examinations, 
the examiners elicited from the Veteran his history of 
complaints and symptoms and provided clinical findings 
detailing the examination results.  As will be discussed 
below, the examiners also explained the rationale behind the 
conclusions drawn through citation to medical principles and 
the facts of the Veteran's case.  For these reasons, the 
Board concludes that the VA examination reports in this case 
provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
right shoulder osteoarthritis, status post rotator cuff 
repair.  He essentially contends that this disability was 
caused or aggravated by excessive use of his right shoulder 
to compensate for his service-connected osteoarthritis of the 
left shoulder.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2009).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training is not available.  Thus, with respect to his periods 
of active duty for training and inactive duty training, the 
evidentiary burden is on the appellant to show that he became 
disabled from an injury (or a disease in the case of active 
duty for training service) that was incurred in the line of 
duty.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

The Veteran's service treatment records contain no evidence 
that he ever complained of or was treated for a right 
shoulder disability during service.  His upper extremities 
and musculoskeletal system were found to be clinically normal 
at the time of his initial entrance examination from January 
1966 and his January 1971 annual examination.  He 
affirmatively reported that he had no history of or current 
arthritis; bone, joint, or other deformity; or painful or 
trick shoulder on his January 1966 entrance medical history 
report or his January 1971 annual medical history report.  No 
right shoulder disability was noted on any of the annual 
examination reports from August 1966, May 1967, March 1968, 
and January 1969, and the Veteran reported no medical 
pertinent medical history on annual examinations from May 
1967, March 1968, and January 1969.  Even though there is no 
examination report of record from his August 1971 separation 
from service, the Board notes that the Veteran's separation 
occurred approximately seven months following the most recent 
examination and medical history reports of record.  The 
Veteran's complete service treatment records are on file, 
including those from his period of service extending from 
January 1971 to August 1971.  While these records document 
that the Veteran did seek medical treatment for various 
illnesses and injuries in 1971, they do not reflect that he 
ever complained of or sought treatment for symptoms of a 
right shoulder disability.  

In short, there is no medical evidence of a right shoulder 
disability in the Veteran's service treatment records, and 
there is no medical evidence of arthritis in the Veteran's 
right shoulder within one year of his separation from 
service.  

The Board notes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In the case at hand, the Veteran has never suggested that he 
experienced symptoms of a right shoulder disability during 
service, within one year of separation, or for many years 
following his separation from service.  He testified at his 
October 2008 hearing that he has never had any trauma to his 
right shoulder.  Rather, as will be discussed below, the 
Veteran has consistently asserted that his right arm 
disability developed over the years as a result of overuse, 
which necessitated right rotator cuff surgery in early 2005.  
At his June 2006 VA examination, the Veteran reported "his 
right dominant arm was doing quite well until about two to 
three years ago when it began to become painful."  The 
examination report reflects that the Veteran had worked as a 
manager and administrator for a state authority since 1987 
and that his present job is purely a desk job.

Based on a review of the Veteran's claims folder, interview 
of the Veteran, and physical examination, the June 2006 VA 
examiner opined that the Veteran's right rotator cuff repair 
is the result of non-service connected damage to his rotator 
cuff over many years.  There is no contradictory medical 
opinion of record, and the Veteran himself has not claimed 
otherwise.
 
In short, the Veteran's own competent lay testimony 
establishes that he did not experience symptoms of a right 
shoulder disability, including arthritis, during service or 
for many years thereafter, and there is no competent medical 
opinion directly linking the Veteran's right arm disability 
to service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, entitlement to direct or presumptive service 
connection must be denied.

As noted above, the Veteran's service connection claim is 
based on his belief that his right shoulder disability 
resulted from increased use of his right shoulder to 
compensate for his service-connected left shoulder 
disability.  The Board will next consider whether secondary 
service connection is warranted.

The Veteran underwent a VA examination in April 2009, and an 
etiology opinion was rendered in a May 2009 addendum.  The 
examiner opined that "The right shoulder condition was less 
as likely as (less than 50/50 probability) permanently 
aggravated by the disability of [the] left shoulder condition 
[as a] result of the veteran's military service.  The 
veteran's job does not require constant weight bearing on his 
right shoulder even though he [does] use his right upper 
extremity more often."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that, despite its awkward wording, the May 
2009 etiology opinion has probative value in the matter at 
hand.  This report is based on the VA examiner's review of 
the Veteran's medical history, as evidenced by the August 
2009 reference to the claims file needing to be returned from 
the Boston VAMC Compensation and Pension examiner and to the 
examiner's reference to the Veteran's work history, and on 
physical examination of the Veteran.  The VA examiner also 
explains the rationale for this conclusion in the examination 
report.  Specifically, the examiner acknowledged that the 
Veteran has had to use his right upper extremity more often.  
The examiner also noted that the nature of the Veteran's 
employment did not require constant weight bearing on his 
right shoulder.  The examiner found that increased usage of 
the right upper extremity did not result in permanent 
aggravation of the Veteran's right shoulder disability.  
Because the examiner explained the reasoning behind the May 
2009 etiology opinion, and because this opinion was based on 
a review of the Veteran's pertinent medical history and on 
examination of the Veteran's shoulder, the Board finds that 
this opinion is highly probative to the etiology question.

The only contradictory opinions of record come from the 
Veteran himself.  As noted above, the Veteran, as a lay 
person, may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, as a lay person, he is not 
competent to offer an opinion on complex medical questions, 
such as finding that his right shoulder disability was caused 
or aggravated by increased usage due to his service-connected 
left shoulder disability.  Therefore, this is not a case in 
which the Veteran's beliefs alone can serve to establish any 
association between his left shoulder disability and his 
right shoulder disability.  See Jandreau, supra. 

Finally, the Veteran testified at his October 2008 hearing 
that the private physician who had performed his February 
2009 right rotator cuff surgery had informed him that his 
torn rotator cuff was caused by overuse because he was 
compensating for not using his left arm.  The Veteran also 
testified that he was unable to obtain a written medical 
opinion from this doctor, and the Board's review of the 
private medical records from this physician do not reflect 
that he ever added this opinion to the Veteran's written 
medical records.  The Board notes that the connection between 
what a physician said and a lay person's account of what the 
physician said, when filtered through a lay person's 
sensibilities, has been deemed simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997).  In light of the contradictory probative medical 
opinion from the VA examiner, the Board cannot justify a 
grant of secondary service connection based solely on the 
Veteran's testimony.  

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for right 
shoulder osteoarthritis, status post rotator cuff repair, on 
a direct basis, on a presumptive basis, or as secondary to 
the service-connected osteoarthritis of the left shoulder.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

Entitlement to service connection for right shoulder 
osteoarthritis, status post rotator cuff repair, to include 
as secondary to service-connected osteoarthritis of the left 
shoulder, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


